DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/113,788 filed 07 December 2020. Claims 1-10 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “wherein a housing partition wall is provided between a motor, the mass body, and the connecting plate” in lines 1 and 2. It is unclear the partition wall can be between all three elements simultaneously. At least paragraph [0048] recites, “A housing partition wall 70 is provided between the motor 50 and the connection structure of the mass body 40 and the connecting plate 30.” At least figs 3 and 4 show that 70 is between 50 and the combination of 40 and 30. However, 70 is not between 30 and 40, as they are fixed together. Thus, the housing partition cannot be between a motor, the mass body, and the connecting plate. Instead the housing partition is between the motor and the mass body, and the motor and the connecting plate.
The remaining claims are rejected as depending on a rejected base claim.
Examiner’s Note:
Examiner shall continue with a best understood interpretation for the sake of compact prosecution and application of prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0050506 to Trinkenschuh et al. (hereinafter referred to Trinkenschuh).
Regarding claims 1 and 2 Trinkenschuh discloses:
Claim 1:
A structure for connecting an engine to a hybrid transmission (i.e., at least [0012]), the structure comprising: a connecting unit connected to a rotor shaft at the opposite side and having an edge portion connected to a mass body by a connecting plate; and a drive plate positioned at a side close to a crank shaft so as to be opposite to the connecting unit (see annotated figure below), the drive plate being configured to connect the mass body and the crank shaft (i.e., the disclosed drive plate is the only means by which power from the engine is transferred through the system. Thus, the drive shaft connects the mass body and crank shaft).
Examiner’s Note:
The specification provides no explicit definition, disclaimer, or disavowal regarding the interpretation of “connected.” Thus, under a broadest reasonable interpretation any form of connection is sufficient.

    PNG
    media_image1.png
    634
    892
    media_image1.png
    Greyscale

Claim 2:
Wherein the connecting unit is a flange, and one surface of the flange is connected to one surface of the rotor shaft (i.e., looking to the annotated figure, the connecting unit is a flange that is fixed to the rotor on one surface and also fixed to the designated rotor shaft on a surface).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while overcoming any issues under 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2009/0062052 teaches a system with a mass, motor, and connecting shafts. However, the reference fails to teach or render obvious the connections set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659